ELLETT, Justice
(concurring and dissenting) .
I concur in that part of the prevailing opinion which holds that a branch bank can be established in South Ogden but dissent from the holding that the trial court should remand the matter to the Commissioner for a determination which he has already made.
Section 7-1-26, U.C.A.1953 (1969 Pocket Supp.), provides:
The bank commissioner shall have discretionary power in the approval of articles of incorporation of institutions subject to the supervision of the banking department and applications for licenses to transact in this state any business subject to such supervision, and may reftise to grant his approval when the plan of operation does not comply with the laws of this state governing such institution or business, or with accepted and prevailing practices, or when the incorporators or organisers or any of them shall not be of such character, responsibility and general fitness as to warrant the belief that the business w-ill be honestly conducted in accordance with law and for the best interests of the members, customers and depositors of the institution, or when the location or field of operation of the proposed business shall be in such close proximity to an established business subject to this title that such established business might be unreasonably interfered with and the support of the nezv business zvovild be such as to make improbable its success, or when other good and sufficient reasons exist for such refusal. (Emphasis added.)
*268It is thus seen that the Commissioner may refuse to grant applications for licenses, etc., under the stated conditions emphasized above. His findings in this matter were:
1. Walker Bank has the necessary capital to maintain the branch.
2. It would not unreasonably interfere with the operations of existing banks nor jeopardize the depositors thereof for the branch to be established.
3. It would not interfere with the ability of existing banks to maintain their financial strength, nor would it impair their ability to compete with the proposed branch.
4. The public convenience and advantage would be subserved by the establishment of the branch, and there is no reason to limit the character of work or services to be performed at such branch.
In connection with this matter, the Commissioner sought the advice of the Attorney General of Utah as to whether a branch bank could lawfully be permitted in South Ogden. The opinion given prompted the Commissioner to conclude as follows:
The Attorney General of the State of Utah in an opinion of law to the Commissioner dated August 15, 1968 (No. 68-055), a copy of which is attached hereto, has ruled that as a matter of law a branch bank may not be established by the applicant bank at the location proposed and the Commissioner deems it proper to follow such opinion and, accordingly, deny the application on the basis of the ruling of law set forth in the Attorney General’s opinion.
It thus seems obvious to me that the findings of the Commissioner would require him to issue the license for a branch bank as requested notwithstanding the advice of the Attorney General and that it would be an abuse of discretion for him to refuse to do so, since there is no longer any legal reason to refuse it.
The main opinion speaks of an invasion by the court of the executive department’s prerogative as if that prerogative were an absolute one. The statute above cited does not give the Commissioner any prerogative to grant or to withhold at his mere whim or pleasure. If it were intended to do so, there would be small comfort to one who asks for a judicial review. If all the court could do would be to set aside an order denying an application to which entitlement had been established, it would leave the applicant without a license and in exactly the same position that he was in before he appealed to the court for redress.
Our statute further provides that an applicant for a permit to establish a branch bank and any protestant thereto who feels aggrieved by the ruling of the Bank Commissioner is entitled to a “judicial review thereof by filing * * * any applicable form of action (including actions for de*269claratory judgment or writs of prohibitory or mandatory injunction), in the district court. * * * ”1
The respondent herein did file its suit for a declaratory judgment and for a mandatory injunction. The trial court properly granted the summary judgment and with equal propriety performed its judicial duty pursuant to the prayer for a mandatory injunction by ordering the Commissioner to do his duty.
In my opinion it would be a surrender of our constitutional authority and a retreat from our judicial duty to hold that the courts of this state are as impotent in granting relief as the prevailing opinion says they are. However, we should ever he zealous in maintaining the constitutional division of power between the executive, the legislative, and the judicial branches of government. As custodians of the judiciary we owe a duty to see to it that the constitutional power of the courts is not infringed upon. This right should not he maintained because of any desire to enhance our authority at the expense of the other branches of government, hut rather because of the peculiar function of the judiciary to stand always as a bulwark and a sanctuary where the citizen may come to have a just and proper decision made on his complaints. We must not turn a listening ear to his evidence and then say to him, “Your cause is just, but we are powerless to rectify your wrongs.”
The statute does not provide that the Commissioner must be satisfied in a subjective manner. His discretion is to be governed by an objective standard if our institutions are to be established pursuant to law and not by the caprice of man. All courts in the land hold that a matter to be performed to the satisfaction of a person which does not involve the personal taste, fancy, or sensibility of the other party must be determined by objective standards.
In the case of Haymore v. Levinson, 8 Utah 2d 66, 328 P.2d 307 (1958), involving a building contract, Mr. Justice Crockett stated the law correctly in saying:
Building contracts, such as the one in question generally fall within the second class of contracts above discussed. In regard to them it is plain to be seen that giving the word “satisfactory” an entirely subjective meaning, might produce unconscionable results. The favored party could, upon any whim or caprice, and without reason, refuse to acknowledge satisfaction and thereby escape his obligations under the contract. The ends of justice are obviously better served by the application of the objective standard which only requires the work to be completed in a reasonably skillful and workmanlike manner in accordance with the *270accepted standards in the locality. If, in the light of such standards, it would meet the approval of reasonable and prudent persons, that should be sufficient.
The language used seems applicable to this case, even if we assume that the Commissioner had to be satisfied. In fact, from the findings and conclusions above set out it seems evident that he was satisfied and would have granted the permit to operate the branch bank had it not been for the advice given which he concluded bound him as a matter of law.
Further litigation is not called for, and this matter should be put at rest. I think that the judgment of the trial court should be affirmed in toto.
CROCKETT, C. J., concurs in the opinion of ELLETT, J.

. Section 7-1-26, U.C.A.1953 (1969 Pocket Supp.).